DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “critical” in claims 1, 3, 11, 16 is unclear, which renders the claim indefinite. The term “critical” is not defined by the claims, it is not clear whether the criticality results from the fact that components essential to the functioning of the IC are located in the region or whether the emission intensity exceeds a threshold or any other criterion. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 11-12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Majima et al. US 2007/0290696 A1  (hereinafter referred to as Majima).

Regarding claim 1, Majima teaches a method, comprising: capturing a photon emission microscope (PEM) image (fig. 1, failure observed image P2, par. [0032]) of an integrated circuit (IC) (fig. 1, semiconductor device, par. [0032]); identifying emission sites (fig. 2, 3, emission regions, par. [0040]) in the PEM image the emission sites being associated with a leakage current (fig. 3, emission regions, par. [0040]-[0041]) ; finding a set of common nets connecting multiple emission sites using layout data and/or netlist data in computer-aided (CAD) data (fig. 3, list of nets, par. [0047]-[0048], [0051]); identifying, from the layout data (fig. 1, 3, layout image P3, par. [0032]) and/or netlist data, a critical net from the set of common nets connecting a threshold number of emission sites (fig. 3, par. [0047]-[0048], [0051]); cross-mapping (fig. 3, par. [0041]-[0047]), by a processor (fig. 1, CPU, par. [0072]), the critical net identified from the layout data to netlist data in the CAD data (fig. 3, par. [0051]); identifying, from the netlist data, a particular device having an output pin connected to fig. 13, superposition of the failure observed images (superposition of analysis regions), par. [0103]-[0105]); and cross-mapping, by a processor, the particular device identified from the netlist data to the layout data (par. [0051], [0054]), wherein the critical net connects at least two devices at the identified emission sites including the particular device (fig. 3, 13, par. [0047]-[0048],  [0051], [0103]-[0105]).  

Regarding claim 2,  Majima teaches the method of claim 1, the finding of the common nets comprising: finding nets overlapping each emission site (fig. 3c, par. [0046]-[0047); finding devices connected to each of the found nets; adding the found devices to a list of connected devices; identifying input pins or output pins of a device in the list of connected devices (fig. 3c, extracts a net passing each of the analysis regions and acquires a passage count of the net through the analysis regions, for the plurality of nets, par. [0046]-[0047]); {00779262.DOCX 1- 32 -Dkt Ref: SYNP 3456-2 (Client Ref. 3456US02)identifying nets connected to the identified input pins or output pins; find additional devices connected to an identified net (fig. 3, 13, par. [0047]-[0048],  [0051], [0103]-[0105]); determining whether a number of devices connected to the identified net is below a limit (a net with a high possibility of a failure (suspect failure net) can be estimated out of the huge number of nets in the semiconductor device, par. [068]); in response to determining that the number of devices connected to the identified net is below the limit, determining whether any of the additional devices connected to the identified net is in the list of connected devices (par. [0046]-[0047]); and in response to determining that the additional devices connected to the identified net is in the list of connected devices, adding the identified net to a list of par. [0047]-[0048], [0051]).  

Regarding claim 3, Majima teaches the method of claim 1, wherein the cross-mapping of the critical net to netlist data in the CAD data, and the cross-mapping of the particular device to the layout data use layout versus schematics data in the CAD data (par. [0051]).  

Regarding claim 5, Majima teaches the method of claim 1, wherein a first device (fig. 10, device causing emission A3, par. [0098]), of the at least two devices at the identified emission sites (fig. 10, reaction regions A1-A5, par. [0097]), has a defect causing a light emission on the PEM image (fig. 1, reaction regions A3, par. [0032]), a second device (fig. 10, device causing emission A1, par. [0098]), of the at least two devices at the identified emission sites, emits light on the PEM image (fig. 1, reaction regions A1, par. [0032]) as a result of the defect in the first device, and the identified particular device is the first device (fig. 10, par. [0097]-[0098]).  

Regarding claim 6, Majima teaches the method of claim 1, wherein the threshold number of emission sites is the greatest number of emission sites among the set of common nets (fig. 3, emissions grouped according to number of nets that cross them, par. [0047]).  

Regarding claim 11, Majima teaches a system (fig. 1, system 1, par. [0030]) comprising: a memory storing instructions; and a processor, coupled with the memory fig. 1, CPU or executing each of software programs necessary for the processing of semiconductor failure analysis, a ROM storing the software program, par. [0072]) comprising: capturing a photon emission microscope (PEM) image (fig. 1, failure observed image P2, par. [0032]) of an integrated circuit (IC) (fig. 1, semiconductor device, par. [0032]); identifying emission sites in the PEM image (fig. 2, 3, emission regions, par. [0040]), the emission sites being associated with a leakage current; finding a set of common nets connecting multiple emission sites using layout data (fig. 1, 3, layout image P3, par. [0032]) and/or netlist data in computer-aided design (CAD) data (fig. 3, list of nets, par. [0047]-[0048], [0051]); identifying, from the layout data and/or netlist data, a critical net from the set of common nets connecting a threshold number of emission sites (fig. 3, par. [0047]-[0048], [0051]); cross-mapping, by a processor (fig. 1, CPU, par. [0072]), the critical net identified from the layout data to netlist data in the CAD data (fig. 3, par. [0051]); identifying, from the netlist data, a particular device having an output pin connected to the critical net (fig. 13, superposition of the failure observed images (superposition of analysis regions), par. [0103]-[0105]); and cross-mapping (fig. 3, par. [0041]-[0047]), by a processor, the particular device identified from the netlist data to the layout data (par. [0051], [0054]), wherein the critical net connects at least two devices at the identified emission sites including the particular device (fig. 3, 13, par. [0047]-[0048], [0051], [0103]-[0105]).  

Regarding claim 12, Majima teaches the system of claim 11, the finding of the common nets comprising: finding nets overlapping each emission site (fig. 3c, par. [0046]-[0047); finding devices connected to each of the found nets; adding the found devices to a list of connected devices; identifying input pins or output pins of a device in the list of connected devices; f00779262.DOCX 1- 35 -Dkt Ref: SYNP 3456-2 (Client Ref. 3456US02) identifying nets connected to the identified input pins or output pins (fig. 3c, extracts a net passing each of the analysis regions and acquires a passage count of the net through the analysis regions, for the plurality of nets, par. [0046]-[0047]); find additional devices connected to an identified net (fig. 3, 13, par. [0047]-[0048],  [0051], [0103]-[0105]); determining whether a number of devices connected to the identified net is below a limit (a net with a high possibility of a failure (suspect failure net) can be estimated out of the huge number of nets in the semiconductor device, par. [068]); in response to determining that the number of devices connected to the identified net is below the limit, determining whether any of the additional devices connected to the identified net is in the list of connected devices; and in response to determining that the additional devices connected to the identified net is in the list of connected devices (fig. 3, 13, par. [0047]-[0048], [0051], [0103]-[0105]), adding the identified net to a list of valid nets and classifying the identified net as a common net (par. [0047]-[0048], [0051]).

Regarding claim 14, Majima teaches the system of claim 11, wherein a first device (fig. 10, device causing emission A3, par. [0098]), of the at least two devices at the identified emission sites (fig. 10, reaction regions A1-A5, par. [0097]), has a defect causing a light emission on the PEM image (fig. 10, reaction regions A3, par. [0032]), fig. 10, device causing emission A1, par. [0098]), of the at least two devices at the identified emission sites, emits light on the PEM image (fig. 1, reaction regions A1, par. [0032]) as a result of the defect in the first device, and the identified particular device is the first device (fig. 10, par. [0097]-[0098]).  

 Regarding claim 16, Majima teaches a non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to perform operations comprising (fig. 1, CPU or executing each of software programs necessary for the processing of semiconductor failure analysis, a ROM storing the software program, par. [0072]): {00779262.DOCX 1- 36 -Dkt Ref: SYNP 3456-2 (Client Ref. 3456US02)capturing a photon emission microscope (PEM) image  (fig. 1, failure observed image P2, par. [0032]) of an integrated circuit (IC) (fig. 1, semiconductor device, par. [0032]); identifying emission sites in the PEM image (fig. 2, 3, emission regions, par. [0040]), the emission sites being associated with a leakage current; finding a set of common nets connecting multiple emission sites using layout data (fig. 1, 3, layout image P3, par. [0032]) and/or netlist data in computer-aided design (CAD) data (fig. 3, list of nets, par. [0047]-[0048], [0051]); identifying, from the layout data and/or netlist data, a critical net from the set of common nets connecting a threshold number of emission sites (fig. 3, list of nets, par. [0047]-[0048], [0051]); cross-mapping, by a processor, the critical net (fig. 13, superposition of the failure observed images (superposition of analysis regions), par. [0103]-[0105]) identified from the layout data to netlist data in the CAD data; identifying, from the netlist data, a particular device having an output pin connected to the critical net; and cross-mapping (fig. 3, par. [0041]-[0047]), by a par. [0051], [0054]), wherein the critical net connects at least two devices at the identified emission sites including the particular device (fig. 3, 13, par. [0047]-[0048], [0051], [0103]-[0105]).  

Regarding claim 17, Majima teaches the non-transitory computer readable medium of claim 16, the finding of the common nets comprising: finding nets overlapping each emission site (fig. 3c, par. [0046]-[0047); finding devices connected to each of the found nets; adding the found devices to a list of connected devices; identifying input pins or output pins of a device in the list of connected devices; identifying nets connected to the identified input pins or output pins (fig. 3c, extracts a net passing each of the analysis regions and acquires a passage count of the net through the analysis regions, for the plurality of nets, par. [0046]-[0047]); find additional devices connected to an identified net (fig. 3, 13, par. [0047]-[0048],  [0051], [0103]-[0105]); {00779262.DOCX 1- 37 -Dkt RelV: SYNP 3456-2 (Client Ref. 3456US02) determining whether a number of devices connected to the identified net is below a limit (a net with a high possibility of a failure (suspect failure net) can be estimated out of the huge number of nets in the semiconductor device, par. [068]); in response to determining that the number of devices connected to the identified net is below the limit, determining whether any of the additional devices connected to the identified net (fig. 3, 13, par. [0047]-[0048], [0051], [0103]-[0105]) is in the list of connected devices (par. [0046]-[0047]) and in response to determining that the additional devices connected to the identified net is in the list of connected devices. adding the identified net to a list of par. [0047]-[0048], [0051]).  

Regarding claim 19, Majima teaches the non-transitory computer readable medium of claim 16 N wherein a first device (fig. 10, device causing emission A3, par. [0098]),  of the at least two devices at the identified emission sites (fig. 10, reaction regions A1-A5, par. [0097]), has a defect causing a light emission on the PEM image (fig. 10, reaction regions A3, par. [0032]), a second device, of the at least two devices at the identified emission sites. emits light on the PEM image (fig. 10, device causing emission A1, par. [0098]) as a result of the defect in the first device, and the identified particular device is the first device (fig. 10, par. [0097]-[0098]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-10 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majima as applied to claim 1 or 11 or 16 respectively above, and further in view of Suri et al. US 2007/0179731 A1 (hereinafter referred to as Suri).

Regarding claim 4,  Majima teaches the method of claim 1, Majima does not teach wherein the identifying of the particular device includes searching the netlist data in the CAD data in a forward direction from an input to an output of devices, or in a backward direction from an output to an input of devices.  
        Suri teaches wherein the identifying of the particular device (par. [0021]) includes searching the netlist data in the CAD data (fig. 17, Lef/Def SiGPS database, par.[0068]-[0070]) in a forward direction from an input to an output of devices, or in a backward direction from an output to an input of devices (fig. 17, par. [0093]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide apparatus and method for tracing back a probing location to identify the circuit element being probed on a device under test (DUT), as taught in Suri in modifying the apparatus of Majima. The motivation would be to determine the proper locations for probing of a DUT and identify the circuit element being probe.

Regarding claim 7, Majima teaches the method of claim 1, Majima does not explicitly teach wherein the at least two devices at the identified emission sites are connected through one or more levels of transmission gates.  
Suri teaches wherein the at least two devices at the identified emission sites are connected through one or more levels of transmission gates (fig. 10, 15, par. [0067], [0092]).



Regarding claim 8, Majima teaches the method of claim 1, Majima does not explicitly teach further comprising: finding devices overlapping the emission sites using the netlist data; and finding interconnecting paths between the devices overlapping the emission sites.  
Suri teaches finding devices overlapping the emission sites using the netlist data (Def, par. [0060]); and finding interconnecting paths between the devices overlapping the emission sites (fig. 15, par. [0060], [0092]).

The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 9, Majima teaches the method of claim 1, Majima does not explicitly teach further comprising: selecting a pair of elements in the netlist data, the pair of elements being cross-mapped from emission sites in the layout data, a first element in the pair being one of a first device and a first net, a second element in the pair being one of a second device and a second net; and finding an interconnecting path between the elements in the pair.  
Suri teaches selecting a pair of elements in the netlist data, the pair of elements being cross-mapped from emission sites in the layout data, a first element in the pair being one of a first device and a first net, a second element in the pair being one of a fig. 15, 16, par.  [0092]).

The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 10, Majima teaches the method of claim 1, Majima does not teach further comprising: selecting an interconnecting path between devices overlapping emission sites displayed in a first graphic viewer using one of the layout data and the netlist data in the CAD data; and cross-mapping the interconnecting path to a second graphic viewer using another of the layout data and the netlist data in the CAD data. 
 	Suri teaches selecting an interconnecting path between devices overlapping emission sites displayed in a first graphic viewer using one of the layout data and the netlist data in the CAD data (fig. 15, 16, par.  [0092]); and cross-mapping the interconnecting path to a second graphic viewer using another of the layout data and the netlist data in the CAD data.
The references are combined for the same reason already applied in the rejection of claim 4.

   Regarding claim 13, Majima teaches the method of claim 11, Majima does not teach wherein the identifying of the particular device includes searching the netlist data in the CAD data in a forward direction from an input to an output of devices, or in a backward direction from an output to an input of devices.  
par. [0021]) includes searching the netlist data in the CAD data (fig. 17, Lef/Def SiGPS database, par.[0068]-[0070]) in a forward direction from an input to an output of devices, or in a backward direction from an output to an input of devices (fig. 17, par. [0093]).

The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 15, Majima teaches the system of claim 11, Majima does not explicitly teach wherein the at least two devices at the identified emission sites are connected through one or more levels of transmission gates.  
Suri teaches wherein the at least two devices at the identified emission sites are connected through one or more levels of transmission gates (fig. 10, 15, par. [0067], [0092]).
The references are combined for the same reason already applied in the rejection of claim 4.
Regarding claim 18, Majima teaches the non-transitory computer readable medium of claim 16, wherein the identifying of the particular device includes searching the netlist data in the CAD data in a forward direction from an input to an output of devices. or in a backward direction from an output to an input of devices.  
Suri teaches wherein the identifying of the particular device (par. [0021]) includes searching the netlist data in the CAD data (fig. 17, Lef/Def SiGPS database, par.[0068]-[0070]) in a forward direction from an input to an output of devices, or in a backward direction from an output to an input of devices (fig. 17, par. [0093]).
The references are combined for the same reason already applied in the rejection of claim 4.
                                                                                                    
Regarding claim 20, Majima teaches the non-transitory computer readable medium of claim 16, Majima does not explicitly teach wherein the at least two devices at the identified emission sites are connected through one or more levels of transmission gates.  
Suri teaches wherein the at least two devices at the identified emission sites are connected through one or more levels of transmission gates (fig. 10, 15, par. [0067], [0092]).
The references are combined for the same reason already applied in the rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/           Primary Examiner, Art Unit 2858